Case 1:20-cv-00061-PLM-SJB ECF No. 13, PageID.8825 Filed 01/04/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 IVORY LEE SHAVER,

        Petitioner,
                                                     Case No. 1:20-cv-61
 v.
                                                     HONORABLE PAUL L. MALONEY
 SHANE JACKSON,

       Respondent.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. Respondent filed a

motion to dismiss. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on November 25, 2020, recommending that this Court grant the motion and deny

the petition as time-barred. The Report and Recommendation was duly served on the parties. No

objections have been filed, see 28 U.S.C. § 636(b)(1), and the Court issues this Order. The Court

will also issue a Judgment in this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641,

643 (6th Cir. 2013) (requiring a separate judgment in habeas proceedings). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 8) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 6) is GRANTED and

the petition for habeas corpus relief (ECF No. 1) is DENIED for the reasons stated in the Report

and Recommendation.
Case 1:20-cv-00061-PLM-SJB ECF No. 13, PageID.8826 Filed 01/04/21 Page 2 of 2




       IT IS FURTHER ORDERED that Petitioner’s Motion to Dismiss Only the Non-

Exhausted Claims, Stay Proceedings on the Exhausted Claims, and Permit the Petitioner to

Promptly Exhaust the Non-Exhausted Claims before Returning to Federal Court (ECF No. 9) is

DISMISSED AS MOOT.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).




Dated: January 4, 2021                                        /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge




                                                 2
